Opinión disidente del
Juez Asociado Señor Negrón García a la cual se unen el Juez Presidente Señor Trías Monge y el Juez Asociado Señor Irizarry Yunqué.
En estricta juridicidad no procede la súplica de la peti-cionaria Equity de Puerto Rico, Inc. de que revoquemos la *256sentencia del Tribunal Superior, Sala de San Juan. Dicho foro judicial revisó el caso administrativo y confirmó la decisión del Departamento de Asuntos del Consumidor (DACO), que le impuso una multa administrativa de $200 por infracción al estatuto sobre anuncios engañosos.
La querella la originó el Ledo. Francisco Martín Vélez, por alegada violación consistente en que Equity anunció que tenía disponibles para la venta una serie de volúmenes de las Decisiones de Puerto Rico (D.P.R.), cuando en rea-lidad no los tenía.
El precepto legal involucrado es el Art. 14 de la Ley Núm. 148 de 27 de junio de 1968 que “prohíbe todo tipo o clase de acto, práctica, anuncio o publicidad que constituya o tienda a constituir fraude o engaño, en donde el artículo, producto o servicio sea falsamente representado o que cree en el consumidor una imagen o impresión errónea sobre la marca, precio, cantidad, tamaño, calidad, cualidad, salu-bridad o cualquier otra característica del producto, artículo o servicio. (Énfasis suplido.) 23 L.P.R.A. see. 1014.
Equity aduce y discute como errores: (1) que el tribunal sentenciador confirmara la decisión sin tener el expediente administrativo una transcripción o exposición narrativa ni recomendación del examinador; y (2) no tomar conocimiento judicial de la ley que autoriza al Tribunal Supremo a con-ceder permiso de reimpresión de los volúmenes agotados de D.P.R. y calificar de alegaciones el testimonio de su testigo principal, su Presidente y Gerente General, Sr. Ignacio Rivera García. Al evaluar estos señalamientos y estimar, de modo preliminar, que carecían de méritos (1) —por estar intrínsecamente relacionados— pedimos a las partes que *257nos ilustraran sobre el concepto de “fraude o engaño” en la ley, “a la luz de los hechos presentes en el caso de autos”. Las partes han comparecido a su oportuno tiempo.
1 — H
Con referencia al trasfondo de hechos, el tribunal sen-tenciador correctamente concluyó:
Está expresamente admitido por Equity que el catálogo (léase anuncio) que motiva este procedimiento se imprimió a fines de 1973 para tener vigencia en enero de 1974. En su señalamiento de error a este Tribunal alega que aunque algunos de los tomos que se anunciaban en dicho catálogo se agotaron ello ocurrió después de circulado el catálogo. En su moción de reconsideración a DACO la alegación sobre el particular es más específica. Se alega que los tomos se agotaron debido a que “debido al excesivo número de abogados que han jurado durante los últimos años los referidos tomos tuvieron durante los primeros meses del año 197f una venta no espe-rada, agotándose algunos. A principios del mes de septiembre de 1974 el querellante solicita la compra de los tomos del vo-lumen 1 al 46 y el volumen 54. Se le informó entonces que algunos de éstos estaban agotados”. (Énfasis añadido). Sin embargo la prueba documental demuestra que la solicitud del querellante en este caso no fue en septiembre del 197A sino a principios de enero de 1971+. Y la carta del 18 de enero de 1974 al querellante firmada por el Gerente General de Equity explica que los volúmenes estaban ya agotados para esa fecha “debido a la excesiva demanda . . . durante los últimos años”. (Énfasis añadido). Lo anterior refleja claramente que desde los primeros días de estar en vigor el catálogo que nos ocupa los volúmenes que se anunciaban en el mismo como disponibles estaban ya agotados. No podía ser más clara la violación a la legislación sobre anuncios engañosos. (Escolios omitidos.) (Énfasis nuestro.)
En síntesis, aunque la teoría de Equity es que los tomos se agotaron debido a un aumento imprevisto en la demanda, corolario de un incremento en la matrícula de abogados, precisamente ésta, para el 18 de enero de 1974, admitió que los volúmenes estaban agotados “debido a la excesiva *258demanda que los mismos han tenido durante los últimos años”. (Énfasis nuestro.) O sea, aceptó que mucho antes de circular voluntariamente su catálogo, en parte, el mismo estaba obsoleto en lo referente a la disponibilidad de los tomos anunciados de D.P.R.
i — I HH
En las circunstancias apuntadas debe prevalecer el dic-tamen judicial y la multa administrativa.
No existe controversia —ni puede haberla— en que la actividad comercial de Equity y el catálogo que origina el caso era un anuncio al amparo de la ley. Entre sus diversas acepciones, la palabra “anuncio” significa “[hjacer pública una oferta o demanda de cosas vendibles, prestaciones, ser-vicios, colocaciones, etc.”. Diccionario de la Real Academia de la Lengua Española, 1970, pág. 97. La forma material y el medio en que se imprima y circule —hoja suelta, folleto o catálogo, sea por vía personal, prensa, etc.— no desvirtúa su carácter.
Más aún, nuestra jurisprudencia, que reconoce el interés público que anima esta legislación, es enteramente aplica-ble. Siguiendo los enfoques federales en casos análogos, hemos resuelto que en su sentido literal, el anuncio no tiene que ser falso. La determinación final dependerá de la idea o noción que tienda a crear en el público consumidor —sea o no sofisticado— a base de la interpretación más adversa al anunciante sobre el contenido de la palabras usadas y lo que pueda entenderse por implicación. Tampoco resulta menes-ter demostrar la intención de engañar, ni si en efecto se logró ese propósito. Garage Rubén, Inc. v. Tribunal Superior, 101 D.P.R. 236, 244-245 (1973).
Es en virtud de esas pautas doctrinales que se impone la confirmación de la sentencia. En el proceso de adjudicación objetiva de estos casos, debemos tener presente los dos inte-reses en tutela del estatuto, a saber, el público y el individual. Ciertamente, es innegable que el anuncio ‘que nos *259ocupa fue circulado cuando no reflejaba la verdadera rea-lidad. Resulta irrelevante para fines decisorios que su circu-lación se debiera a negligencia o a falta de diligencia por parte de Equity en actualizar o modificar el anuncio a tono con el momento, así como que sus clientes sean abogados o estudiantes de Derecho. El elemento de intención no es por sí determinante. El anuncio tendía a crear en el posible consumidor la errónea expectativa e impresión de la can-tidad que estaba disponible para la venta, de los tomos anunciados (1 al 83 en español). En la medida en que se aparta de esa realidad, el anuncio representa un engaño dentro del significado y espíritu de la ley. Obsérvese que la omisión gira sobre un hecho material y esencial, esto es, una característica primordial de los artículos para la venta, su cantidad, ya que la adquisición de una colección incompleta de esta naturaleza, afecta su valor y utilidad forense. Para Equity, comunicar la idea de que todos los tomos estaban asequibles constituía una promoción más atractiva y efec-tiva dirigida al posible consumidor, en contraste con el anuncio fiel y exacto de un inventario incompleto y li-mitado. La inexactitud le beneficiaba, pues lograba captar, generar y reclutar la atención de un mayor número de posi-bles compradores en dos vertientes: (1) de quienes interesa-ban adquirir toda la colección; y (2) de quienes sólo desea-ban algunos volúmenes en específico.
) — I hH
Finalmente, no alcanzamos a comprender cómo el requi-sito legal de que Equity necesitaba autorización adminis-trativa de este Tribunal para reimprimir los tomos agota-dos, puede ser argumento persuasivo que le justificara incurrir en la práctica vedada por la ley. Ello no se discute. En lo que no tiene razón, es en invocar la ausencia de tal autorización como eximente, pues no precisaba de ningún permiso para reeditar y modificar su anuncio, con diligen-cia y previsión, antes de circularlo. Es su fidelidad, no las *260razones por las que se hayan agotado los volúmenes, lo que está bajo nuestra consideración. Ni los hechos del caso ni su proceder constituyen excusa legal suficiente para establecer excepción alguna que vulnere la efectividad del estatuto.
Disentimos.

E1 análisis posterior confirma esa impresión. En cuanto al primer apunta-miento, según Resolución de 16 de junio de 1973, el foro de instancia reclamó y tuvo ante sí el expediente administrativo. Independientemente, su propio recurso allí instado no cuestionaba las determinaciones tácticas esenciales de DACO. Respecto al segundo, aun cuando el tribunal a quo caracterizó como “alegación” el testimonio del señor Rivera en el sentido de que Equity no podría imprimir más volúmenes sin el permiso de este Tribunal, ello sería inconsecuente. Obviamente es materia de conocimiento judicial.